DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-4, drawn to an ink, classified in C09D11/322.
II. Claims 5-9, drawn to an ink set, classified in C09D11/54.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because an ink set comprises an ink which contains no urethane-based resin. The subcombination has separate utility such as wood staining.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: There would be serious burden on the examiner if they were to search all inventions as they are classified in different classes/subclasses, and would require different text search. Specifically, Group I is classified C09D11/322, Group II is classified  C09D11/54.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Douglas P. Mueller on 11/04/2022 a provisional election was made with traverse to prosecute the invention of I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-9 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim I is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” in claim 1 renders the claim indefinite because the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-4 depends from claim 1 and contains all of the limitations of claim 1, thus claims 2-4 are indefinite for the reason claim 1 is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimasa et al. (EP 3196259).  
Regarding claim 1, Yoshimasa et al. teach an aqueous ink comprising resin particles, a surfactant, water and a pigment (which reads on a colorant) (Ab.),  wherein the resin particles are water dispersible and preferred ones are (meth)acrylic resin particles ([0037] and [0058]) or polyurethane ([0037] and [0041]-[0055]).  Yoshimasa et al. further disclose that the polyurethane is “Takelac W-5661” (Example 20 and [0092]), which is identical to be polyether-type aliphatic urethane-based resin which meets the claimed polyurethane.  Yoshimasa et al. furthermore teach that the surfactant is “surfynol 440” (Example 20 and [0093]), which is identical to the acetylene glycol-based surfactant having an HLB value of 8.1 of the instant invention.
Yoshimasa et al. do not teach that the ink comprising both polyether-type aliphatic urethane-based resin and a (meth)acrylic-based resin. 
However, Yoshimasa et al. teach either polyether-type aliphatic urethane-based resin or a (meth)acrylic-based resin to be used for the same purpose. It is noted that the case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it is obvious to an ordinary skilled person before the effective date of the instant application in the art to combine both polyether-type aliphatic urethane-based resin and a (meth)acrylic-based resin in the ink composition.
Regarding claim 2, it is noted that the ink composition comprising both polyether-type aliphatic urethane-based resin and a (meth)acrylic-based resin is substantially identical to the claimed one, thereby  claimed property cited in claim 2 is expected. 
Regarding Claims 3 and 4, Yoshimasa et al. teach an ink comprises 5% of polyether-type aliphatic urethane-based resin (Example 20).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki et al. (JP 2018203794A).  
Regarding Claim 1, Hideki et al. teach an aqueous ink comprising a urethane-based water dispersible resin (Superflex in Example 5, HUX-370 in Examples 2-4), a water-dispersible (meth)acrylic-based resin (NeoCryl BT-62 in Examples 2-4, Mowinyl 966 A in Example 5), a colorant, a surfactant containing an acetylene glycol-based surfactant and water (Surfynol 465 in Examples 2-5). 
Hideki et al.  do not teach  the urethane-based water dispersible resin to be a polyether-type aliphatic urethane-based resin in the Examples. 
However, Hideki et al. further teach a water-dispersible polyether-type aliphatic urethane-based resin is preferred (page 12 line 13-24). Therefore, it would be obvious for an ordinary skilled person in the art to replace the urethane-based resin by a water-dispersible polyether-type aliphatic urethane-based resin to result in a modified ink before the effective filling date of currant application because a water-dispersible polyether-type aliphatic urethane-based resin was known as a preferred ingredient in an aqueous ink. 
Hideki et al.  do not teach the acetylene glycol-based surfactant having an HLB value of not more than 10.0 in the Examples. 
However, Hideki et al.  discloses Surfynol 420, 440, and 465 as an acetylene glycol-based surfactant (page 14, lines 1-2). Therefore, it would be obvious for an ordinary skilled person in the art before the effective filling date of the current application to replace Surfynol 465 by Surfynol 420, or 440, resulting in a modified ink comprising Surfynol 420, or 440, which has a HLB value of 4 or 8. 
Regarding Claim 2, the modified ink composition is substantially identical to the claimed one, thereby the claimed property cited in claim 1 is expected.
Regarding Claims 3 and 4, Hideki et al. teach an ink comprises 8% of urethane-based resin (Example 5), therefore, a modified ink comprises 8% of polyether-type aliphatic urethane-based resin.

                                                     CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUIHONG QIAO/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763